Case: 19-30602      Document: 00515291804         Page: 1    Date Filed: 01/30/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-30602
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      January 30, 2020
                                                                          Lyle W. Cayce
KARL DEAN PENTECOST,                                                           Clerk


              Plaintiff - Appellant

v.

LOUISIANA SAFETY ASSOCIATION OF TIMBERMEN SELF INSURERS
FUND,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:18-CV-1610


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Fifth Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.